United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Albany, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0995
Issued: September 12, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 11, 2016 appellant filed a timely appeal from a February 1, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish more than 14 percent
permanent impairment of her right lower extremity, for which she received schedule awards.
FACTUAL HISTORY
This case has previously been before the Board. OWCP accepted that on June 13, 1996
appellant, then a 43-year-old distribution clerk, sustained a sprain and posterior malleolus
fracture of her right ankle due to a fall at work. Between June 2005 and March 2007,
1

5 U.S.C. § 8101 et seq.

Dr. Patrick R. Scerpella, an attending Board-certified orthopedic surgeon, performed several
surgical procedures on appellant’s right foot that were authorized by OWCP. On February 12,
2008 Dr. Scerpella determined that appellant had reached maximum medical improvement,
provided findings on examination, and made an impairment calculation under the standards of
the New York State Workers’ Compensation Board.
On March 7, 2008 Dr. Arnold T. Berman, a Board-certified orthopedic surgeon serving
an OWCP medical adviser, applied the standards of the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001) (A.M.A., Guides)
to Dr. Scerpella’s findings and determined that appellant had 12 percent permanent impairment
of her right lower extremity. In a May 29, 2008 decision, OWCP granted appellant a schedule
award for 12 percent permanent impairment of her right lower extremity and, in a January 23,
2009 decision, an OWCP hearing representative affirmed the May 29, 2008 decision. Appellant
filed an appeal with the Board.
By decision dated November 2, 2009,2 the Board affirmed OWCP’s May 29, 2008 and
January 23, 2009 decisions as modified to reflect that appellant had 14 percent permanent
impairment of her right lower extremity. The Board found that Dr. Berman properly determined
that appellant had seven percent permanent impairment of her right lower extremity due to 10
degrees of right ankle dorsiflexion (or extension), and five percent permanent impairment of her
right lower extremity due to 0 degrees of right hind foot inversion. The Board determined,
however, that appellant also had two percent permanent impairment of her right lower extremity
due to zero degrees of right ankle eversion and noted that combining all of appellant’s
impairment ratings (using the Combined Values Chart of the A.M.A., Guides) meant that
appellant had a total right lower extremity impairment of 14 percent. Because appellant had
already been compensated for 12 percent permanent impairment of her right lower extremity, the
Board determined that she was entitled to schedule award compensation for an additional 2
percent permanent impairment of her right lower extremity. The facts and circumstances
surrounding the prior appeal are incorporated herein by reference.
By decision dated January 14, 2010, OWCP granted appellant a schedule award for an
additional two percent permanent impairment of her right lower extremity. The award ran for
5.76 weeks from October 11 to November 20, 2008. Through this supplemental award, the
permanent impairment of appellant’s right lower extremity, for which she had been
compensated, totaled 14 percent.
On August 11, 2015 appellant filed a claim for compensation (Form CA-7) alleging
additional permanent impairment.
In a November 19, 2015 letter, OWCP requested that appellant submit additional
evidence in support of her schedule award claim, including an impairment rating derived in
accordance with the standards of the sixth edition of the A.M.A., Guides.
Appellant submitted a November 24, 2015 form report for the State of New York
Compensation Board in which Dr. Mark S. Post, an attending podiatrist, indicated that her right
2

Docket No. 09-0814 (issued November 2, 2009).

2

ankle exhibited 5 degrees of dorsiflexion, 25 degrees of plantar flexion, 10 degrees of inversion,
and 10 degrees of eversion. Dr. Post noted, “[T]here is additional impairment of function due to
weakness, atrophy, pain, or anesthesia estimated at right 5 percent.... I recommend an
impairment rating of 45 percent of the right lower extremity.”3
Appellant also submitted other medical reports, including operative reports dated
June 22, 2005, July 12, 2006, and March 26, 2007, and an office visit note dated
September 28, 2006.
In a February 1, 2016 decision, OWCP determined that appellant had not met her burden
of proof to establish more than 14 percent permanent impairment of her right lower extremity,
for which she received schedule awards. It found that the documents appellant submitted did not
contain an impairment rating derived in accordance with the standards of the sixth edition of the
A.M.A., Guides.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.7
ANALYSIS
OWCP accepted that on June 13, 1996 appellant sustained a sprain and posterior
malleolus fracture of her right ankle due to a fall at work. By decision dated May 29, 2008, it
granted appellant a schedule award for 12 percent permanent impairment of her right lower
extremity. In a November 2, 2009 decision, the Board determined that appellant was entitled to
compensation for an additional two percent permanent impairment of her right lower extremity.
3

Appellant also submitted a narrative report of Dr. Post’s physical examination on November 24, 2015, including
the findings of range of motion testing for the right ankle.
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404 (1999).

6

Id. See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.6 (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2
(January 2010).
7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (February 2013); see also id. at Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).

3

By decision dated January 14, 2010, OWCP granted appellant a schedule award for an additional
2 percent permanent impairment of her right lower extremity such that the permanent
impairment of her right lower extremity for which she had been compensated totaled 14 percent.
Appellant filed a claim for an additional schedule award but OWCP found that the medical
evidence was insufficient to establish a greater impairment.
The Board finds that appellant failed to meet her burden of proof to establish more than
14 percent permanent impairment of her right lower extremity, for which she received schedule
awards.
In support of her claim, appellant submitted a November 24, 2015 form report in which
Dr. Post indicated that her right ankle exhibited 5 degrees of dorsiflexion, 25 degrees of plantar
flexion, 10 degrees of inversion, and 10 degrees of eversion. Dr. Post noted, “[T]here is
additional impairment of function due to weakness, atrophy, pain, or anesthesia estimated at right
5 percent.... I recommend an impairment rating of 45 percent of the right lower extremity.”
The Board finds that this report is of limited probative value because Dr. Post failed to
provide any explanation of how his impairment rating was derived in accordance with the
relevant standards, i.e., those of the sixth edition of the A.M.A., Guides as requested.8 Dr. Post
provided range of motion figures for appellant’s right ankle, but did not explain how they might
have contributed to an impairment rating under the specific standards of the sixth edition of the
A.M.A., Guides.9 The Board has held that an opinion on permanent impairment is of limited
probative value if it is not derived in accordance with the standards adopted by OWCP and
approved by the Board as appropriate for evaluating schedule losses.10
Appellant also submitted other medical reports in support of her claim, including several
operative reports and an office visit note, but these documents do not contain any opinion on the
extent of her right lower extremity impairment.
For these reasons, the Board finds that appellant failed to meet her burden of proof to
establish more than 14 percent permanent impairment of her right lower extremity.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

8

See supra notes 6 and 7.

9

The source of the impairment form completed by Dr. Post is unclear, but its contents does not appear to be
related to the standards of the sixth edition of the A.M.A., Guides.
10

See James Kennedy, Jr., 40 ECAB 620, 626 (1989) (finding that an opinion which is not based upon the
standards adopted by OWCP and approved by the Board as appropriate for evaluating schedule losses is of little
probative value in determining the extent of a claimant’s permanent impairment).

4

CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish more than
14 percent permanent impairment of her right lower extremity, for which she had received
schedule awards.
ORDER
IT IS HEREBY ORDERED THAT the February 1, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 12, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

